Citation Nr: 1705589	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether an evaluation in excess of 70 percent is warranted for posttraumatic stress disorder (PTSD) from June 19, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In August 2012, the Veteran attended a Board hearing before the undersigned.  A transcript of the hearing testimony is of record.

In September 2013, the Board granted a 70 percent rating for PTSD from June 19, 2006 and remanded the issue of entitlement to a rating higher than 70 percent for PTSD.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability.  In a February 2016 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability, effective December 2, 2013, the first day following the last day the Veteran reported that he had worked full-time.  The Board therefore finds that this constitutes a full grant of the issue, and it is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Between June 19, 2006 and December 1, 2013, the Veteran's posttraumatic stress disorder was manifested by not more than severe symptoms causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Since December 2, 2013, the Veteran's posttraumatic stress disorder has been manifested by total occupational impairment.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 70 percent for PTSD from June 19, 2006 and December 1, 2013 has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a 100 percent rating for posttraumatic stress disorder from December 2, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that in March and May 2016, the Veteran submitted a General Release for Medical Provider Information regarding private psychiatric treatment received in 2006-2007 and 2009-2010.  The Veteran was notified in May 2016 that the release form submitted was inadequate because it did not contain the providers' addresses.  While VA was unable to request these records due to the provider information being incomplete, the Veteran indicated that these practitioners had retired or died and that the relevant letters from these providers were already on file.  The Board therefore finds that no further attempts to obtain additional private medical records are required.

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The United States Court of Appeals for Veterans Claims also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment from PTSD is rated under the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The assigned global assessment of functioning score, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A global assessment of functioning score of 31 to 40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A global assessment of functioning score between 41 and 50 indicates that a veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (stating VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis

The Veteran contends that his service-connected PTSD warrants an initial rating higher than 70 percent.  At his August 2012 Board hearing, the Veteran stated that he experienced flashbacks and great difficulty sleeping.  He also stated that he had been frequently suspended from his job as a tractor trailer driver, including at least once in each of the previous five months, due to his "character and anger."  He stated that he drank alcohol and had daily suicidal thoughts.  The Veteran's wife testified regarding the appellant's anger, violence, and isolation, and described how his illness has caused a great strain on his relationship with his grandchildren and his sister.

The Veteran has submitted numerous written statements describing his experiences working in a mortuary in Vietnam and how these memories continued to haunt him through flashbacks and nightmares.  In August 2008, he wrote that in the prior ten months he had become significantly worse and was suicidal, for which "plans are in place."  He has described the shouting matches he got into with his supervisor at work, and wrote that he had been frequently suspended.  He stated that his union membership was the only reason he had not been fired.  He described problems with "repeating the same procedures, to the point of distraction," such as stopping his truck to check the latches or returning home to check the door locks.  He also described extreme mood swings, problems with his wife, and difficulty sleeping.

His wife has also submitted two statements describing the Veteran's problems with anger, depression, violent outbursts, isolation, sleeplessness, ritualistic behavior, and alcohol use.  She wrote that the Veteran had been fired from his previous job of 13 years as a mortician due to his temper and angry outbursts.  She has stated that she is concerned for his safety while driving for his current job because of his "bad temper."  She discussed the tremendous strain his temper has placed on their relationship and his relationship with their children.

A friend of the Veteran submitted a statement in September 2008 stating that the Veteran "isolates himself on his back deck for 4 to 5 hours every night and drinks."  He wrote that the Veteran had a lot of problems with his supervisor, had extreme road rage, and "pull[ed] his truck over at least once a day due to flash backs."  He also wrote that the Veteran had told him that he had a suicide plan in place.

In January 2011, one of the Veteran's former supervisors submitted a statement describing the appellant's "inability to control his anger," which included yelling at other employees and throwing equipment and freight.  He wrote that at least two of their customers will not allow the Veteran back onto their property.

In a July 2006 private mental health evaluation, the Veteran reported having difficulty sleeping, nightmares, intrusive thoughts, avoidant behavior, hypervigilance, lack of interest in activities, and sense of a foreshortened future.  The Veteran reported having few friends and being worried about his ability to function satisfactorily at work.  The psychologist found that the Veteran experienced both anxiety and depressive moods and that his interpersonal skills had significantly deteriorated.  The Veteran was diagnosed with PTSD, chronic with delayed onset.  He was assigned a global assessment of functioning score of 47. 

In September 2007, the Veteran was afforded a VA psychiatric examination.  He reported having nightmares and flashbacks and drinking heavily to help put past memories out of his mind.  He reported feeling uncomfortable around other people and having once been fired from a job due to fighting with his supervisor.  The examiner reported that the Veteran appeared well groomed, dysphoric, tearful, and with normal speech.  He used linear thought processes, and had fair insight, impulse control, and judgment.  He denied any suicidal or homicidal ideation, and had no perceptual disorder.  The examiner diagnosed the Veteran with chronic PTSD and assigned a global assessment of functioning score of 51.

The Veteran attended a VA PTSD examination in December 2014.  He reported having nightmares and being told that he was moody and irritable.  He reported that he tried to stay close to his children, but had difficulty expressing his feelings to others.  He stated that he had no close friends other than one fellow Vietnam veteran.  He reported avoiding people and social settings, which caused panic attacks.  The Veteran reported that he had left his job as a truck driver in September 2014 because he was forced to leave after making threats of violence towards his coworkers and supervisors.  The claimant alleged that he had missed 180 days of work in the prior few years due to his posttraumatic stress disorder symptoms.  He stated that he was too anxious and angry to seek new employment.  The Veteran reported having intrusive thoughts and flashbacks, being easily distracted, and being agitated by loud, unexpected noises.  The Veteran reported making numerous threats of violence towards others.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner wrote that the Veteran had a severe deficit in social and vocational functioning, had no close friends, and was very socially isolated.  The Veteran was found to have mild short-term memory loss, flattened affect, impaired judgment and thinking, disturbances of motivation and mood, obsessional rituals, difficulty with relationships, and impaired impulse control.  The Veteran's long-term memory was intact, and he did not exhibit any symptoms indicative of a formal thought disorder.  The examiner also noted that the Veteran had a loving and supportive wife and family.

A December 2014 Social Work and Industrial Survey found that the Veteran was initially guarded and withdrawn but demonstrated good reality testing and had no indication of a formal thought disorder.  The Veteran reported that he had physically threatened colleagues at work and missed approximately 180 days of work in the past few years due to suspensions.  He reported that he retired after a long suspension, fearing that he would be terminated for any further threats of violence in the workplace.  The Veteran reported feelings of severe irritability, feeling anxious and angry when working, and having panic attacks.  The Veteran reported that he now spent much of his time watching sporting events on television and that he enjoyed making home improvements.  The Veteran was oriented in all three spheres, but had flat affect, tense mood, and mild deficit in short-term memory.  His long-term memory was intact.  The Veteran's judgment and abstract reasoning were impaired.  The examiner assigned the Veteran a global assessment of functioning score of 39.  The examiner found that the Veteran had severe deficit in social functioning.

The Veteran's VA treatment records show that he began receiving psychiatric treatment from VA in January 2008.  Throughout his psychiatric evaluations and treatment, the Veteran repeatedly discussed having problems with anger, irritability, intrusive thoughts, nightmares, hypervigilance, and sleeplessness.  In January 2008, the Veteran was noted to have suicidal thoughts/ideation, and in February 2008, he reported no physical violence and denied active psychosis or hallucinations.  He was assigned a global assessment of functioning score of 66.  In June 2008, he reported hearing the voice of a dead soldier, but cognitive functions were grossly intact, and the Veteran was found to have no delusions or paranoid ideas.  He was assigned a global assessment of functioning score of 60.  In July 2008, the Veteran had no delusions or paranoid ideas, but did report hearing war-related voices.  Cognitive functions were grossly intact, insight and judgment were fair, and impulse control was fair.  The Veteran reported bad dreams, depressed mood, outbursts, and hyper-arousal, but denied active psychosis or suicidal ideation, in October 2009.  In November 2009, he was noted to be irritable, depressed, and anxious, and he had flashbacks, anger issues, frustration, increased startle reaction, poor self-esteem, and frustration with others.  He denied suicidal ideas and had fair insight and judgment.

In January 2010, the Veteran reported having daily thoughts of suicide and indicated that he could do this using his truck, and in February 2010 the Veteran reported passive suicidal ideation with no plan.  In September 2010, a social worker noted that the Veteran had a vague plan for suicide by crashing a car.  The Veteran reported having suicidal thoughts for the past six years in November 2011.  At a July 2012 psychiatric evaluation, the Veteran reported that he had worked as a truck driver for 30 years and was on threat of losing his job due to anger problems.  No episodes of violence were reported, and he denied any psychotic symptoms.  It was noted that the Veteran had passive suicidal thoughts in the past, but not at present.  His mood was irritable and angry, but thought processes appeared intact and there were no delusions, hallucinations, or gross sensorial defects.  Throughout 2012 and 2013, the Veteran continued to endorse similar symptoms, including severe problems with anger which interfered with his job, and he was always found to be alert and appropriately dressed, with intact thinking processes.

In March 2013, the Veteran denied any psychotic symptoms or suicidal thoughts.  He was neat, appropriately dressed, attentive, and maintained eye contact.  He was assigned a global assessment of functioning score of 50.  In July 2013, the Veteran was highly anxious and guarded and reported continued problems at work, but his thinking processes were intact, and there were no delusions, hallucinations, or gross sensorial defects.  A November 2013 treatment note stated that the Veteran was worried of losing his job and had received several warning letters.  He described screaming at his supervisor and stated that his salary and vacation were decreased.  In September 2014, the Veteran's wife called his psychologist and stated that she was starting to fear him and that his temper outbursts were "out of control."  She stated that the Veteran had to be pulled off of another person after getting into an argument and that her children and grandchildren were also becoming more fearful.

In March 2015 the Veteran reported receiving unfair treatment from his supervisor and being fearful of losing his job.  He was noted to have rational, goal-oriented thinking, and he denied any hallucinations or suicidal or violent thoughts.  His memory was noted to be average and insight, judgment, and knowledge were fair.  The Veteran was alert, pleasant, and appropriately dressed.  In June 2015, his thoughts were lucid and linear, and he was alert and well-groomed.  He discussed his problem with temper outbursts.  In July 2015, the Veteran denied panic attacks, mania, hallucinations, delusions.  In August 2015, he reported suicidal thoughts in the past but no plan or impulse.  The Veteran stated that he had suicidal thoughts three weeks earlier.  He reported not experiencing much joy in life despite having a loving family.  The same month, the Veteran reported that his anger symptoms had improved from the previous year.  In October 2015, he endorsed nightmares, flashbacks, denied panic attacks, Veteran reported that attending group therapy had been helpful, denied suicidal thought, hallucinations, or delusions.  At mental health visits in 2016, the Veteran again denied any suicidal thoughts or hallucinations, and he was noted to have intact attention and concentration, average memory, and fair judgement and insight.

The Veteran's former private therapist submitted a June 2010 letter describing the appellant's emotional withdrawal from his family, and a December 2010 letter stating that he has anger and withdrawal issues, emotional isolation, and suicidal thoughts.

In April 2015, the Veteran filed a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and reported that he last worked full time on December 1, 2013. 

Based on the evidence above, the Board finds that the assignment of a 70 percent initial rating is appropriate for the period from June 19, 2006 to December 1, 2013.  In a September 2013 decision the Board increased the initial evaluation for posttraumatic stress disorder to 70 percent because the evidence demonstrated that the Veteran had severe problems with work and family relations, significant difficulty establishing and maintaining effective relationships, extreme irritability leading to occasional violent outbursts or inappropriate behavior, and suicidal ideation.  The evidence of record therefore reflected an overall disability picture of occupational and social impairment with deficiencies in most areas, and a 70 percent evaluation was warranted.

While the Veteran demonstrated severe symptoms associated with his PTSD between June 19, 2006 to December 1, 2013, the overall evidence was not reflective of total occupational and social impairment.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 100 percent rating during this period.  The evidence shows that the Veteran did have severe problems with irritability and outbursts, including causing him to shout at his supervisor at work.  His supportive wife has reported feeling fearful of her husband at times.  The Veteran had severe problems with relationships and social settings, and although he reported having one friend and a usually positive, if sometimes strained, relationship with his family, he spent a great deal of time alone and avoids social settings.  This shows severe social impairment, but not total social impairment, as he was able to maintain reasonably good relationships with his family members and friend.  The Veteran also participated in a group therapy program which he found to be beneficial.  The Veteran reported that he became increasingly isolated and did not like to leave the house, but he reported some activities that he enjoys, such as watching sports and working on home improvement projects.  Significantly, prior to December 2, 2013 the Veteran, by his own admission, was able to work notwithstanding his posttraumatic stress disorder symptoms.  While the evidence shows that the appellant was periodically suspended for pertinent symptoms he ultimately was able to return to work.  

By December 2, 2013, however, the Veteran was no longer working.  Given the totality of the evidence as detailed above the Board finds that his posttraumatic stress disorder prevented further substantially gainful employment, and that as such, the disorder was productive of total occupational impairment effective that date.  As such, a 100 percent rating for posttraumatic stress disorder is granted effective December 2, 2013. 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD from June 19, 2006 to December 1, 2013 is denied.

Entitlement to a 100 percent evaluation for posttraumatic stress disorder effective from December 2, 2013 is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


